. Case 1:18-cr-00271-RDB Document 85 Filed 03/14/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA

Plaintiff
vs. * Case No.: ELH-18-0271
RYAN SHEVIN SMITH
*
ey
Defendant ~< me EG
Sm Meo xe
mat Re woh
eo BFP es
sok Ro AG pe ge
Pe cing
ee Se
ahd: 2 Ipy
an 3 “ - mS

nd?

reo
ty
the:

ue}

Stipulation Regarding Return of Exhibits

 

The parties hereby STIPULATE that the below listed physical exhibits be reirng to
custody of and retained by counsel who offered them, pending appeal. =
DEFENDANT’S EXHIBITS

GOVERNMENT?’S EXHIBITS
All

All

All Government’s exhibits All Defendant’s exhibits
Returned: 3/13/19 returned:3/13/19

Received the above listed exhibits this date

Counsel for Defendant:

Counsel for Government:
P. Michael Cunningham Christopher Nieto
Lo “ / “_}
7 |
Cae

Palgiey/ (1/7 7
Ff Wh aft LL
t ae LAA itn

Date: March 13, 2019

 

U.S. District Court (Rev. 5/2000) - Stipulation Regarding Return of Exhibits
